Case 1:20-cv-03646-RBJ Document 25 Filed 01/04/21 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:20-cv-03646-RBJ

HANNAH WEIKERT,
JENNIFER HERMANNS,
TERRENCE LACEY,
SEAN NELSON,
JEAN-JOSEPH LE CHIFFRE, and
GILBERT TRUJILLO, on their own and on behalf of a class of similarly situated persons,

       Plaintiffs,

v.

BILL ELDER, Sheriff of El Paso County, Colorado, in his official capacity,

       Defendant.


                        STIPULATED PRELIMINARY INJUNCTION


       WHEREAS, the parties have stipulated and agreed to entry of this preliminary injunction

without any admission of wrongdoing or violation of the law;

       WHEREAS, Defendant asserts that the El Paso County Sheriff’s Office (“EPSO”) has

taken, and will continue to take, appropriate steps to protect inmates in the El Paso County

Criminal Justice Center (“CJC”) from COVID-19, which largely include the protocols stipulated

to herein; but Plaintiffs disagree regarding what steps EPSO has taken in the past to protect

inmates from COVID-19;

       WHEREAS, the parties dispute whether EPSO has violated any inmate’s state and

federal constitutional rights;

       WHEREAS, the parties currently are engaged in settlement negotiations regarding this

dispute;
Case 1:20-cv-03646-RBJ Document 25 Filed 01/04/21 USDC Colorado Page 2 of 6




       WHEREAS, the parties have agreed to the following interim terms of a stipulated

preliminary injunction while their negotiations continue;

       NOW, THEREFORE, without resolving the question of what Defendant has or has not

done in the past, as of this date forward and for a period of 90 days, Defendant is HEREBY

ORDERED to:

   1) Require all staff to wear masks and face discipline for failing to do so;

   2) Require all contractors to wear masks in CJC;

   3) Issue all inmates two cloth masks and require inmates to wear masks;

   4) Continue current COVID-19 testing protocols for inmates throughout CJC and at intake

       and continue current COVID-19 testing protocols for EPSO employees so long as current

       resources are available, such as COVID-19 testing through the Colorado National Guard

       and/or the Colorado Department of Public Health and Environment. If such resources

       become unavailable, EPSO shall implement an alternative plan for testing as agreed in

       advance between the parties;

   5) Require medical staff to screen and identify individuals who are at increased risk of

       severe illness from COVID-19 due to the following medical conditions: cancer; chronic

       kidney disease; COPD; heart conditions, such as heart failure, coronary artery disease, or

       cardiomyopathies; immunocompromised state from solid organ transplant; obesity with a

       BMI of 30 or greater; pregnancy; sickle cell disease, smoking; type 2 diabetes mellitus;

       or age 55 or older;

   6) Provide inmates access to clean drinking water and not shut off the water flow to

       drinking fountains or access to hot water used for food and drink, and not deny access to
Case 1:20-cv-03646-RBJ Document 25 Filed 01/04/21 USDC Colorado Page 3 of 6




     drinking fountains and hot water otherwise available to inmates except for temporary

     maintenance reasons;

  7) Require EPSO deputies to check all inmates’ temperatures twice per day, tell inmates

     their temperatures when they are taken, and alert CJC medical staff with respect to any

     inmate whose temperature exceeds 99.4 degrees Fahrenheit;

  8) House COVID-19 positive inmates in isolation from COVID-19 negative inmates;

  9) After any inmate tests positive for COVID-19, treat such inmate as COVID-19 positive

     until the later of: 10 days after first positive test AND resolution of fever for at least 24

     hours, without use of fever-reducing medications, AND improvement of other symptoms;

  10) For any inmate who has had a fever in the last seven days and who tested positive for

     COVID-19 at any point in the past, if such inmate is currently classified as COVID-19

     formerly positive, reclassify such inmate as COVID-19 positive if any of the following

     criteria are not met: 1) 10 days after first positive test; 2) resolution of fever for at least

     24 hours, without use of fever-reducing medications, and 3) improvement of other

     symptoms;

  11) To the extent feasible and taking into account the safety and security of CJC staff and

     inmates, ensure that inmates who are moved due to COVID-19 isolation and precautions

     are housed in a non-punitive environment with access to personal items such as

     recreation materials that can be effectively sanitized and provided as much time outside

     of their cells and as many visits as they were prior to such isolation;

  12) As space in CJC allows and taking into account other considerations such as the safety

     and security of the CJC staff and inmates, the overall inmate population and spatial

     limitations within CJC, take reasonable measures to house inmates who are at increased
Case 1:20-cv-03646-RBJ Document 25 Filed 01/04/21 USDC Colorado Page 4 of 6




     risk of severe illness from COVID-19 due to the medical conditions and/or age identified

     in paragraph 5 above in areas that allow for more than 6 feet of social distancing from

     other inmates, which may include a single cell;

  13) Ensure that, at least one time per day, medical staff screen each COVID-19 positive

     inmate by taking his/her vitals and doing a full symptom screening conducted by CJC

     medical staff consistent with CDC guidelines as follows:

             Have you experienced any of the following symptoms in the past 48 hours:

             • fever or chills
             • cough
             • shortness of breath or difficulty breathing
             • fatigue
             • muscle or body aches
             • headache
             • new loss of taste or smell
             • sore throat
             • congestion or runny nose
             • nausea or vomiting
             • diarrhea


     Medical staff will record the result of each screening including by recording vitals. Daily

     symptom screenings must continue until the later of ten days have passed since testing

     COVID-19 positive AND all fever has resolved for at least 24 hours AND other

     symptoms are improving;

  14) During the daily symptom screenings, medical staff must inform inmates if they have any

     of the symptoms for COVID-19, and they must tell each inmate the results of the checks

     of their vitals. For any inmates with any symptoms described in the preceding paragraph,

     each such inmate shall be told that over the counter pain/cold medication, such as Tylenol

     or Mucinex, are available, and if such medication or another medication is medically

     appropriate, it will be issued by CJC medical staff to the inmate without a kite. During
Case 1:20-cv-03646-RBJ Document 25 Filed 01/04/21 USDC Colorado Page 5 of 6




          the daily symptom screenings, CJC medical staff will issue supplemental oxygen to

          COVID-19 positive inmates if medically needed, and will otherwise comply with the

          standard of care for patients with COVID-19, including transfer to a hospital if necessary.

          If any inmate is issued Tylenol or Mucinex during the daily screening, that inmate shall

          also be afforded access to such medicine, if medically appropriate, each time the med line

          is conducted for the inmate’s ward at least until the end of the 24-hour period until the

          inmate’s next daily COVID-19 screening. All Tylenol and Mucinex or other medication

          provided for COVID-19 shall be provided free of charge. Nurse visits conducted due to

          an inmate experiencing COVID-19 symptoms shall be free of charge; and

   15) On a weekly basis, provide Plaintiff’s counsel with: (a) an electronic copy of the roster;

          (b) total number of COVID-19 positive inmates; (c) the number of PCR COVID tests

          conducted during the prior week; and (d) the number of inmates who tested positive for

          COVID-19 over the prior week.

          THE COURT FINDS pursuant to Fed. R. Civ. P. 65(d)(1)(a) that good cause exists to

issue this preliminary injunction in light of the ongoing COVID-19 pandemic and the risk of

imminent injury that the pandemic poses to inmates at the El Paso County Criminal Justice

Center.

          THE COURT FINDS for the reasons set forth in Plaintiffs’ motion for preliminary

injunction that no bond is required to be posted by Plaintiffs with respect to this preliminary

injunction.

          THE COURT FINDS as required by 18 U.S.C. § 3626(a)(2) that this injunction has no

adverse effect on public safety, does not have more than a minimal adverse effect on the

operation of the criminal justice system, is narrowly drawn, extends no further than necessary to
Case 1:20-cv-03646-RBJ Document 25 Filed 01/04/21 USDC Colorado Page 6 of 6




correct the harm the Court finds requires preliminary relief, and is the least intrusive means

necessary to correct that harm.

       This preliminary injunction expires 90 days for the date set forth below.

       SO ORDERED this 4th day of January, 2021.


                                                      BY THE COURT:




                                                      ___________________________________
                                                      R. Brooke Jackson
                                                      United States District Judge
